internal_revenue_service number release date index number --------------------- ------------------------------- ------------ ----------------- ------------------ ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-141515-04 date date x x ------------ ------------ ------------------------ y ------------------- ------------------------ b z dollar_figurea ----------- ------------ exchange ------------- ------------------------------------ dear ------------------------- sec_422 of the internal_revenue_code specifically you requested a ruling that y’s plan qualifies under sec_422 of the code as an incentive_stock_option iso plan and that the shareholder approval procedures satisfy the shareholder approval requirements of sec_422 of the code sub-plan plan to the z employee share acquisition plan under the plan options that are intended to be isos for american depository shares traded on a stock exchange z shares are granted to employees of x and certain related corporations y is an indirect wholly owned subsidiary of z z adopted a share acquisition this letter responds to your request dated date for rulings under the first business_day after the end of the one-month enrollment period is the the plan will be operated by means of a payroll deduction mechanism under plr-141515-04 the plan provides that the maximum number of shares after taking into account certain adjustments relating to variations in share capital that may be issued under the plan is b shares the plan also describes the categories of employees who are eligible to participate in the plan the plan provides certain limitations on awards including that no grant will be considered an iso to the extent the dollar_figure limitation described in sec_422 of the code is exceeded and special rules for shareholders who own more than of the total combined voting power of stock under the plan awards may not be sold transferred pledged assigned encumbered or otherwise alienated by the participant to whom the award is made and such award may only be exercised by such participant this system there is a one-month enrollment period participants at enrollment are permitted to elect how much will be deducted per month in after-tax_dollars from their paychecks up to an annual maximum not to exceed dollar_figurea per participant grant_date for participants participants then accumulate after-tax_dollars in accordance with their elections on a paycheck-by-paycheck basis during a one-year savings period the exercise price is set on the grant_date without a discount the purchase_price is set at the closing price of z shares on the exchange on the date of grant the option exercise is made at the end of the one-year savings period although there are no restrictions on a participant’s right to sell purchased shares the plan requires that purchased shares be held in an employee nominee account operated by a bank for a one-year period after purchase or until sold by the participant if earlier for purposes of administrative convenience during the period shares are held in an employee nominee account the participant forfeits any voting rights with respect to such shares fractional shares may be held in such account however on any transfer of shares to a participant’s own brokerage account any such fractional shares are forfeited the maximum aggregate number of shares that may be issued under the plan ie b shares after taking into account adjustments and ii the eligible employees under the plan ie salaried regular status employees non-union hourly employees as may be designated by x as the administrator of the plan or its permitted delegate and employees represented by collective bargaining agreement if their collective bargaining agreement provides for participation in the plan the proxy card will include a check- the-box mechanism for voting for or against approval of the plan approval within_12_months before or after the date the plan is adopted will require a majority of the votes cast at the annual shareholder meeting of z at which a quorum representing a majority of all outstanding voting_stock will be present and voting in person or by proxy on the plan at the annual shareholder meeting of z z will ask its shareholders to approve i participants have the right to sell their shares at any time after purchase sec_422 defines an incentive_stock_option as an option granted to an sec_422 of the code provides that sec_421 applies to the transfer of sec_421 of the code provides that if a share of stock is transferred to an plr-141515-04 individual in a transfer in respect of which the requirements of sec_422 are met i no income results to the individual at the time of the transfer of the share to the individual on exercise of the option ii no deduction under sec_162 is allowable at any time to the employer_corporation or its parent or subsidiary corporations with respect to the share transferred and iii no amount other than the price paid under the option is considered as received by such corporations for the share transferred stock to an individual pursuant to the exercise of an iso if i no disposition of the stock is made by the employee within two years from the date of the grant of the option or within one year from the date the stock is transferred to the individual and ii at all times during the period beginning on the date the option is granted and ending three months before the date of its exercise the optionee was an employee of either the corporation granting the option a parent or subsidiary of such corporation or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming an option in a transaction to which sec_424 applies individual for any reason connected with his employment by a corporation if granted by the employer_corporation or its parent or subsidiary_corporation to purchase stock of any of such corporations but only if- aggregate number of shares which may be issued under options and the employees or class of employees eligible to receive options and which is approved by the stockholders of the granting corporation within_12_months before or after the date such plan is adopted the date such plan is approved by the stockholders whichever is earlier from the date the option is granted such option is granted by the laws of descent and distribution and is exercisable during his lifetime only by him and possessing more than percent of the total combined voting power of all classes of stock of the employer_corporation or its parent or subsidiary_corporation sec_1_422-2 of the income_tax regulations defines an iso to include among other things an option granted pursuant to a plan that meets the requirements described in sec_1_422-2 under sec_1_422-2 the plan must be such option is granted within years from the date such plan is adopted or such option by its terms is not transferable by such individual otherwise than the option_price is not less than the fair_market_value of the stock at the time such option by its terms is not exercisable after the expiration of years the option is granted pursuant to a plan which includes the maximum such individual at the time the option is granted does not own stock in sec_1_422-2 example iii of the regulations s_corporation is a plr-141515-04 approved by the stockholders of the corporation granting the iso within_12_months before or after the date such plan is adopted ordinarily a plan is adopted when it is approved by the granting corporation’s board_of directors and the date of the board’s action is the reference point for determining whether stockholder approval occurs within the 12-month_period subsidiary of p corporation a publicly traded corporation on date s adopts a plan under which isos for s stock are granted to s employees the plan is approved by the stockholders of s in this case p on date on date s changes the plan to provide that isos for p stock will be granted to s employees under the plan because there is a change in the stock available for grant under the plan the change is considered the adoption of a new plan that must be approved by the stockholders of p within_12_months before or after date sec_1_422-3 of the regulations provides that if state law does not prescribe a method and degree of stockholder approval in such cases an iso must be approved a by a majority of votes cast at a duly held stockholders’ meeting at which a quorum representing a majority of all outstanding voting_stock is either in person or by proxy present and voting on the plan or b by a method and degree that would be treated as adequate under applicable state law in the case of an action requiring stockholder approval ie an action on which stockholders would be entitled to vote if the action were taken at a duly held stockholders’ meeting additionally the maximum aggregate number of shares that may be issued under the plan and the employees eligible to participate in the plan will be approved by the shareholders the approval procedures require that the shareholders of z approve the plan and the approval procedures comply with the requirements of sec_1_422-2 and sec_1_422-3 of the regulations assuming the approval is obtained within_12_months before or after the date of the plan’s adoption the shareholder approval requirements of sec_422 are satisfied plan and requirements of sec_422 of the code the plan qualifies under sec_422 of the code as an incentive_stock_option the plan’s shareholder approval procedures satisfy the shareholder approval the plan as submitted includes the terms described in sec_422 based solely on the information submitted we rule as follows except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling does not address whether the administration of the plan or subsequent changes to the plan or to the terms of an plr-141515-04 option affect the plan’s status as an incentive_stock_option plan or the option as an incentive_stock_option as defined in sec_422 of the code additionally this ruling does not address the compensation inclusion compensation deduction or employment_tax and withholding consequences that may occur on a disqualifying_disposition this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert misner senior technician reviewer executive compensation branch office of the division counsel chief_counsel tax exempt and government entities
